



COURT OF APPEAL FOR ONTARIO

CITATION: Hollinger Inc. (Re),
2014 ONCA 282

DATE: 20140414

DOCKET: M42678

Feldman, MacPherson and Rouleau JJ.A.

In
    the matter of the
Companies Creditors Arrangement Act,
R. S. C. 1985,
    c. C-36, as amended

And
    in the Matter of a Proposed Plan of Compromise or Arrangement with respect to
    Hollinger Inc., 4322525 Canada Inc., and Sugra Limited

David C. Moore, for the moving party, Catalyst Fund
    General Partner I Inc.

John Finnigan and Leanne Williams, for the responding
    party, Hollinger Inc.

Heard in writing

On appeal from the order of Justice C. Campbell of the Superior
    Court of Justice, dated June 24, 2014, with reasons reported at 2013 ONSC 5431.

ENDORSEMENT

[1]

Leave to appeal is denied.

[2]

It is well-settled that in the
CCAA
context, leave to appeal is
    to be granted sparingly where there are serious and arguable grounds that are
    of real and significant interest to the parties. In determining whether leave
    ought to be granted, this court is required to consider the following four-part
    inquiry:

1)

whether the point on the proposed appeal is of significance to the
    practice;

2)

whether the point is of significance to the action;

3)

whether the proposed appeal is
prima facie
meritorious or
    frivolous; and

4)

whether the appeal will unduly hinder the progress of the action.

Re Timminco Ltd.,
2012 ONCA 552, at para. 2.

[3]

In our view this motion for leave fails on the third point. It lacks
    sufficient merit.

[4]

The moving partys proposed appeal would ask:

1)

Whether the motion
    judge erred in law by failing to conclude that the principles applicable to
    Solicitors Liens should be applied to the priority claim asserted by Catalyst
    Fund General Partner I Inc. (Catalyst) for reimbursement from Hollinger Inc.
    for the payment of fees paid by Catalyst to Voorheis & Co.; and

2)

Whether the motion
    judge erred in law by failing to conclude that the court should apply equitable
    principles and the principles of unjust enrichment and impose a constructive
    trust in favour of the Catalyst claim.

[5]

While the issues Catalyst seeks to raise on the proposed appeal are of
    significance to the parties, they lack sufficient merit to meet the test for
    granting leave in the
CCAA
context. Additionally, the issues Catalyst
    seeks to raise involve matters of law that are well-settled and are therefore not
    of significance to the practice.

[6]

The motion is dismissed with costs to the responding party fixed at $1500,
    inclusive of disbursements and HST.

K. Feldman J.A.

J.C. MacPherson J.A.

Paul Rouleau J.A.


